PER CURIAM.
Application granted.
Plaintiff had a duty to supplement his answers to interrogatories calling for the names of his expert witnesses, and the trial judge arguably did not abuse his discretion in denying plaintiffs motion for continuance after striking plaintiffs unlisted expert as a witness. Nevertheless, the matter did not go to trial as scheduled (although the trial judge could have required plaintiff to seek supervisory writs without delying the trial). Since the delay removed any prejudice to defendant and since the judge and the attorneys did not follow the usual pretrial procedure in this case, it is no longer appropriate to prohibit use of plaintiffs expert witness.
Accordingly, the ruling of the trial court is set aside, and the case is remanded for further proceedings after affording defendant the right to depose plaintiffs witness prior to trial.